Per Curiam:
It appears by the return of the learned judge of the court below that he has issued the writ of injunction, which by our decree he was required to issue. The return sets forth, inter alia:
“ But your respondent expressly continued the preliminary injunction so far as the Fayette Fuel-Gas Co. was concerned; so that at all times since the order of your Honorable Court was presented to your respondent, he has strictly complied therewith, and the said preliminary injunction, directed to be issued against the Fayette Fuel-Gas Co. by your Honorable Court, is now in force, and has never been changed or interfered with by your respondent since it was first issued.”
*604It will thus be seen that the learned judge has done all that we commanded him to do. That he did something more, and enlarged the scope of the injunction beyond the requirement of our decree, is not to the purpose. For reasons which were satisfactory to him, he changed it to what it was originally intended to be. As so modified, and as ordered by this court, the injunction still remains in full force, and its violation may be punished by attachment. Under the circumstances, we decline to award a peremptory mandamus, and
The petition is dismissed.